Case 1:19-cv-00135-AJN Document 17 Filed 05/21/20 Page 1 of 2

TH-34 Rev:2014-1

 

 

 

 

 

 

Steven Rawlins SE -
(List the full name(s) of the plaintiff{s)/petitioner(s).) 1 9 cyOT 35 | \(

“against NOTICE OF CHANGE OF
United States of America ADDRESS

 

 

{List the full name(s) of the defendant(s}/respondent(s}.)

I hereby notify the Court that my address has changed to the following:

Rawlins, Steven

Name (Last, First, MI}

 

 

 

 

 

 

 

16206 Wyndchase Cir. Franklin TN 3/067
Address City State Zip Code
615.480.8652 swrawlins56@gmail.com
Telephone Number E-mail eSS ee avail
f fi“
May 14, 2020 Hoke. Qa
Date : Signature

NS
 

 

co

Steve Rawlins
[6206 Wvadchase Cis,
oy Fronklia, TA4 Pie F

Case 1:19-cv-00135-AJN Document 17 Filed 05/21/20 Page 2 of

   
